Citation Nr: 9917872	
Decision Date: 06/28/99    Archive Date: 07/07/99

DOCKET NO.  94-25 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease and degenerative joint disease of 
the lumbar spine. 

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a fracture of the left clavicle with 
degenerative joint disease and bursitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to 
January 1957 and from April 1957o August 1976. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1992 and May 1994 rating 
decisions of the Houston, Texas, Department of Veterans 
Affairs (VA) Regional Office (RO) that denied increased 
ratings for the disabilities at issue. 

In March 1996, the veteran's appeal was certified to the 
Board on several issues, including those now before the 
Board.  In July 1996, the Board remanded the case in part.  
In September 1998, the RO received a VA Form 21-22 
(Appointment of Veterans Service Organization as Claimant's 
Representative), in which the veteran designated AMVETS as 
his new representative.  This document was received well 
after the 90-day period following the certification of the 
appeal to the Board.  In October 1998, the RO informed the 
veteran that he must contact the Board directly if he wanted 
to change his representation.  The veteran has not contacted 
the Board regarding this matter, and good cause for a change 
in representation has not been shown.  This matter is 
referred to the RO.  See 38 C.F.R. § 20.1304.

Subsequent to the July 1996 remand, the RO granted service 
connection for tinnitus in an April 1998 rating decision and 
assigned a 10 percent disability rating, both  effective 
April 3, 1991.  The veteran has not expressed disagreement 
with the 10 percent disability rating or the effective date.  
Therefore, the only issues now before the Board are as stated 
on the title page.

In a January 1977 rating decision, service connection was 
granted for arthritis of the multiple joints.  That rating 
decision noted that service medical records revealed 
arthritis in the cervical spine.  In an August 1977 decision, 
the Board applied Diagnostic Code 5290 (limitation of motion 
of the cervical spine) with regard to the veteran's claim for 
an increased rating for arthritis of the multiple joints.  
Since the veteran has specified that he is seeking an 
increased rating for his back disorder and not a neck 
disorder, there is no claim for an increased rating for 
arthritis of the cervical spine.  However, the veteran may be 
entitled to a separate rating for arthritis of the cervical 
spine.  See 38 C.F.R. § 4.71, Diagnostic Codes 5003, 5290.  
Additionally, in a September 1998 statement, the veteran 
raised the issue of entitlement to a total rating based on 
individual unemployability.  These matters are referred to 
the RO for appropriate action.

The Board also notes that the veteran's service medical 
records are not associated with his claims file.  This matter 
is directed to the RO's attention.  


FINDINGS OF FACT

1.  The veteran's degenerative disc disease and degenerative 
joint disease of the lumbar spine are, and have been since 
the date of the latest claim, manifested by no more than 
moderate intervertebral disc syndrome and by no more than a 
moderate limitation of motion.  

2.  The residuals of a fracture of the left (minor) clavicle, 
with degenerative joint disease and bursitis, are primarily 
manifested by limitation of motion of the left arm to 
approximately the shoulder level, with some pain and 
weakness; greater disability is not shown.  

3.  Neither the veteran's service-connected lumbar spine 
disorder nor the left shoulder disorder presents an unusual 
disability picture, with such factors as frequent periods of 
hospitalization or marked interference with employment. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for degenerative disc disease and degenerative joint disease 
of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5292, 5293 (1998).

2.  The criteria for a 20 percent evaluation for residuals of 
a fracture of the left clavicle, with degenerative joint 
disease and bursitis, have been met; the criteria for an 
evaluation in excess of 20 percent for residuals of a 
fracture of the left clavicle, with degenerative joint 
disease and bursitis, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5019, 
5201 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the claims are plausible and 
thus well grounded within the meaning of 38 U.S.C.A. § 5107 
(West 1991).  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
The Board also finds that all relevant evidence has been 
obtained and that the duty to assist the claimant is 
satisfied.

Factual Background

On a December 1976 VA examination, it was noted that the 
veteran was right handed.

In a January 1977 rating decision, service connection was 
granted for degenerative disc disease and arthritis of the 
multiple joints, and a 20 percent disability rating was 
assigned under Diagnostic Code 5003 (degenerative arthritis).  
Service connection was also granted for residuals of a 
fracture of the left clavicle, and a noncompensable rating 
was assigned under Diagnostic Code 5299.

In October 1980, the veteran had a work-related injury, in 
which he felt a muscle in the right shoulder and arm pull and 
tighten when he was moving a garbage container.  The 
diagnosis was severe muscle spasms of the neck and shoulder.  
The veteran was able to return to work in December 1980.

In a February 1991 statement, a private physician noted that 
the veteran had chronic thrombophlebitis, hypertension, and 
chronic obstructive pulmonary disease.  The doctor opined 
that the veteran was completely and permanently disabled due 
to chronic thrombophlebitis.

In March 1991, the Social Security Administration found that 
the veteran was disabled, beginning in September 1990, due to 
chronic thrombophlebitis and venous hypertension.

The veteran was afforded a VA general medical examination in 
January 1992.  He reported that he had an occasional pain, 
which was dull or nagging, in the left shoulder, mostly 
during cold weather.  With regard to the lumbar spine, the 
veteran indicated that he had a chronic, recurrent, low back 
pain, which radiated down to both lower extremities on the 
anterior lateral aspect.  He indicated that the pain seemed 
to be triggered by prolonged standing, sitting, or walking.  
Chronic low back pain and a history of a fractured left 
clavicle were diagnosed.

On a January 1992 VA orthopedic examination, the veteran 
complained of a dull, aching pain in the left clavicle that 
was exacerbated by weather changes.  With regard to his 
lumbar spine disorder, he reported that he had a numbing type 
of pain.  The physical examination of the left shoulder 
revealed moderate tenderness to palpation at the junction of 
the mid and distal third of the left clavicle.  There was no 
shoulder girdle atrophy.  The range of motion of the left 
shoulder was the following: abduction to approximately 80 
degrees, forward flexion to approximately 120 degrees, 
external rotation to approximately 70 degrees, and internal 
rotation to 60 degrees.  There was no marked crepitus on 
active or passive range of motion testing.  The axillary 
nerves were intact.  X-rays of the left clavicle and shoulder 
revealed a well-healed fracture.  Specifically, there was 
evidence of an old fracture of the distal clavicle on the 
left.  The impression was status post fracture of the left 
clavicle with mildly symptomatic, early degenerative joint 
disease and mildly symptomatic bursitis of the left shoulder.

The physical examination of the lumbosacral spine revealed a 
moderate tenderness to palpation on the right paraspinal 
muscles.  There were no trigger points.  The veteran was 
neurovascularly intact with 5/5 motor strength over both 
lower extremities.  The deep tendon reflexes were 2+.  The 
ankle jerk was 1+ bilaterally.   X-rays of the lumbosacral 
spine revealed some joint narrowing and some degenerative 
changes at L5-S1.  The impression was moderately symptomatic 
degenerative disc disease 

In a January 1992 addendum, it was noted that the veteran had 
the following range of motion of the lumbosacral spine: 
flexion to approximately 60 degrees, extension to 
approximately 10 degrees, and lateral side bending to 
approximately 20 degrees with pain elicited upon active range 
of motion.

In a July 1992 rating decision, service connection was 
granted for degenerative joint disease and bursitis as 
residuals of a fracture of the left clavicle, and a 10 
percent disability rating was assigned under Diagnostic Code 
5203 (impairment of the clavicle or scapula), effective April 
3, 1991.  The lumbar spine disorder was also now rated under 
Diagnostic Codes 5003 and 5293 (intervertebral disc 
syndrome).

The veteran was afforded a VA general medical examination in 
September 1993.  The veteran complained of pain in the left 
shoulder.  He also reported that he had numbness in the right 
leg and easy fatigability when he walked.  X-rays of the left 
shoulder revealed minimal degenerative changes of the left 
acromioclavicular joint.  X-rays of the lumbar spine revealed 
advanced degenerative disc disease.  The diagnosis was 
multiple joint arthritis with an old fracture of the left 
clavicle.



The veteran underwent a VA orthopedic examination in December 
1993.  He reported that he had pain in the left shoulder two 
to three times a week.  Specifically, he asserted that 
bringing the arm overhead and reaching up behind himself was 
painful.  He had had a number of cortisone injections into 
the left shoulder, but that treatment had only given him 
temporary relief of the pain.  With regard to the low back, 
the veteran also indicated that he had intermittent pain.  

The physical examination revealed that there was pain on 
palpation of the left supraspinatus tendon insertion.  
Because of pain, abduction and internal rotation were limited 
to 90 and 30 degrees, respectively.  The neurological 
examination of the upper extremities was within normal 
limits.  The far-anterior portion of the left shoulder joint 
was also normal.  X-rays of the left shoulder revealed no 
evidence of bony pathology.  In fact, the old fracture of the 
clavicle was healed in a virtually anatomic position.   No 
soft-tissue calcifications were present.  No arthritic 
changes of the glenohumeral joint were noted.  The diagnoses 
were left supraspinatus tendinitis and left shoulder 
impingement syndrome.

The physical examination of the low back revealed point 
tenderness at the lower lumbar spine.  Flexion was limited, 
with the veteran coming within eight inches of touching his 
toes.  The examiner noted that the x-rays of the lumbar spine 
revealed the following: (1) marked degeneration of the L5-S1 
disk space with more than a 50 percent loss of height; and 
(2) extensive osteophyte formation, which had virtually fused 
the lumbar spine to the sacrum.  The diagnosis was a probable 
old herniated intervertebral disc at L5-S1, with severe 
osteoarthritic changes and spontaneous fusion of L5-S1.

At a December 1994 hearing held at the RO before a hearing 
officer, the veteran testified that he had pain in his back 
along with pain and numbness in the right leg.  Hearing 
Transcript (T.).

In July 1996, the Board remanded these claims for further 
development, to include another VA examination and 
consideration of 38 C.F.R. §§ 4.40 and 4.45.

In a September 1996 statement, a private physician stated 
that the veteran had the following permanent physical 
disabilities that rendered him totally disabled: chronic 
thrombophlebitis of the right and left legs, hypertension, 
and chronic obstructive pulmonary disease.

On an April 1997 VA orthopedic examination, the veteran 
complained of right leg pain that radiated down from the 
lateral aspect of the thigh to the mid calf.  He also 
reported that he could not sit or stand for prolonged periods 
of time and that he had to constantly move and change 
positions.  The physical examination of the left shoulder 
revealed the following range of motion: abduction to 90 
degrees, elevation to 90 degrees, extension to 25 degrees, 
internal rotation to L-5, and external rotation to 50 
degrees.  There was pain with left shoulder adduction.  There 
was also tenderness to palpation over the left 
acromioclavicular joint.  The sensory examination was intact.  
The veteran had 5/5 strength in all muscles except for 
external rotation and abduction, in which he had 3+/5 
strength with both of those movements.  With regard to the 
previously healed fracture, the skin was intact and nontender 
to palpation.  X-rays of the left shoulder revealed 
significant acromioclavicular arthritis with narrowing of 
that joint.  However, the glenohumeral joint was well 
maintained and congruent.  No recent dislocations, 
subluxations, or fractures were present.  In the left 
clavicle, there was a healed fracture of the mid 1/3 of the 
clavicle, with good alignment.  The impression of the 
examiner was that the veteran had a rotator cuff tear in the 
left shoulder and a healed left clavicle fracture.  The 
doctor noted that the rotator cuff tear interfered with 
safety and that its symptomatology was moderate.  The 
physician also indicated that the healed clavicle fracture 
was asymptomatic, nontender to palpation, and not a source of 
pain.
 
The physical examination of the lumbosacral spine revealed 
the following range of motion: flexion to 45 degrees; 
extension to 3 degrees; and side to side bending to 25 
degrees, bilaterally.  The sensory examination was intact; 
deep tendon reflexes were symmetrical and bilateral.  The 
motor examination was 5/5.  There was no tenderness to 
palpation in the lower lumbar spine.  X-rays of the 
lumbosacral spine revealed advanced degenerative joint 
disease at L5-S1 with narrowing of the disc space at this 
level.  A mild arthrosis of the posterior facets at L3-L5 was 
present, but those disc spaces were well maintained.  There 
were marginal osteophytes in the lower lumbar region.  The 
sacroiliac joints were unremarkable.  There was no recent 
fracture or dislocation.  The impression of the examiner was 
that the veteran had degenerative joint disease of the 
lumbosacral spine with a history of herniated disc at L5-S1.  
The doctor noted that the symptomatology vacillated between 
mild and moderate, depending on weather changes and 
activities.

The veteran was also afforded a VA neurological examination 
in April 1997.  The veteran reported that he had chronic low 
back pain, which was aggravated by prolonging sitting and by 
bending.  He indicated that he had no significant 
difficulties with walking, other than an increase in low back 
pain when walking on his heels, and that since 1991 he had 
used a cane to support himself.  The physical examination 
revealed no specific tenderness or paravertebral spasm in the 
back.  Flexion was only to 30 degrees, with complaints of 
increased lower back pain.  Straight leg raising produced 
back pain, but no radicular symptoms bilaterally.  The motor 
testing in the lower extremities was 5/5 throughout without 
any atrophy or fasciculations.  He had a decreased pinprick 
sensation in a distal distribution in both lower extremities 
to below the knees.  He also did not have a normal 
appreciation of pinprick in the upper extremities.  Vibration 
was moderately decreased in the toes, but normal in the 
fingers.  The veteran's gait was cautious, but was otherwise 
normal, which included toe and heel walking.  The deep tendon 
reflexes were the following: bilateral knee jerks, 3; 
bilateral ankle jerks, 2+; bilateral biceps and triceps, 1; 
and bilateral brachial radialis and plantar reflexes flexor, 
0.  The veteran chose to defer an electromyography (EMG) 
evaluation.  The impression of the examiner was the 
following: (1) chronic low back pain, with degenerative disc 
disease and spondylosis of the lumbosacral spine; and (2) 
possible sensory neuropathy.  The physician noted that the 
veteran's previous symptoms were suggestive of left lower 
lumbosacral radiculopathy.  The veteran subsequently 
developed some pain and numbness in the right leg.  However, 
he currently had no clear objective evidence of lumbosacral 
radiculopathy, and his current sensory loss in the lower 
extremities was in a non-dermatomal pattern.  The doctor 
noted that the sensory loss, particularly in the lower 
extremities, was in a more distal pattern, which was 
suggestive of a polyneuropathy.  There was no obvious 
etiology for a polyneuropathy because the veteran had a 
negative history of diabetes and alcohol abuse.

In a June 1997 addendum to the April 1997 VA neurological 
examination, the examiner noted that the etiology of the mild 
distal sensory polyneuropathy was uncertain, but that it did 
not appear to be related to any service-connected injury.  
The doctor also indicated that the signs and symptoms of any 
polyneuropathy were mild and were not significant enough for 
an extensive workup.  It was also noted that the veteran had 
declined nerve conduction and EMG evaluations for that 
problem.

In an August 1997 addendum to the April 1997 VA orthopedic 
examination, the examiner indicated that he had reviewed the 
veteran's medical records.  He noted that the veteran had 
pain, discomfort, and weakness in the left shoulder, with 
pain on the extremes of abduction, elevation, and internal 
and external rotation.  There was no atrophy or skin changes 
in the left shoulder.  However, there was weakened movement 
in external rotation and abduction, which were both 3+/5.  
The doctor noted that there was no fatigability or 
incoordination in the left shoulder and that the joint and 
soft tissues were the sources of pain.  The examiner also 
indicated that the acromioclavicular joint with some 
arthritic changes could be a possible source of the veteran's 
discomfort.  Additionally, the examiner noted that rotator 
cuff pathology could be causing pain and weakness.  

With regard to the lumbosacral spine, the examiner indicated 
that the veteran had pain with flexion and extension of his 
back.  There were no signs of atrophy or skin changes in his 
back musculature or skin.  The doctor noted that, while the 
veteran had decreased range of motion, there was no frank 
weakness.  There was no fatigability or weakness in the 
lumbosacral spine.  The examiner indicated that the veteran's 
sources of pain in the lumbosacral spine were the 
degenerative changes in the facet joints and the degenerative 
disc material.  There was no specific radicular pattern 
because the deep tendon reflexes and motor functions were 
within normal limits.  The examiner also indicated that any 
source of employment was unlikely given the following: the 
veteran's age; the pain in his left shoulder, involving the 
acromioclavicular joint and the rotator cuff; and his back 
problems.  Specifically, the physician noted that the veteran 
had weakness in his left shoulder and decreased range of 
motion in his back.

In an August 1997 addendum to the April 1997 VA neurological 
examination, the examiner noted that the veteran did not 
currently have clear signs and symptoms of sciatica or 
lumbosacral radiculopathy.  The doctor stated that the 
veteran's lumbosacral disability was musculoskeletal in 
origin and was not due to a specific disorder of the muscles 
or nerves.  There was no evidence of weakness, 
incoordination, atrophy or skin changes in the lower 
extremities that were attributed to the service-connected 
lumbar spine disorder.  The examiner indicated that the 
veteran had pain with lumbar flexion and straight leg 
raising, but that there were no associated radicular 
symptoms.  The doctor noted that the sensory loss in the 
lower extremities was in a non-dermatomal pattern.  He opined 
that, in light of the mild sensory findings in his distal 
upper extremities, the veteran's sensory loss was more 
compatible with a distal sensory polyneuropathy.  He 
indicated that the sensory loss was not related to the 
service-connected lumbar spine disorder, but that the sensory 
loss may contribute to the veteran's occasional complaints of 
numbness in the legs.  The examiner concluded that there was 
no obvious etiology for any polyneuropathy, noting that the 
veteran declined to undergo nerve conduction studies and an 
EMG, which would have been helpful in confirming a diagnosis.  
However, it was also noted that even if the veteran had a 
polyneuropathy, it contributed only to a minor extent to his 
overall disability picture.

In a June 1998 statement, the veteran reported that he was 
unable to sit for long periods of time, to stand for any 
length of time, or to walk any significant distance.  He 
indicated that the pain in his back and legs had kept him 
from performing his old work duties and that he was now 
unable to work.
 


In a September 1998 statement, the veteran reported that he 
had a limited range of motion in the lumbar spine and that he 
had numbness in the lower extremities.  The veteran opined 
that those symptoms were a decisive factor in his 
unemployment.  He also asserted that he had severe 
degenerative disc disease.  With regard to his left shoulder, 
the veteran indicated that he had a limited range of motion 
and that surgery had been recommended.  
 
Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2, which require the evaluation of the complete medical 
history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is the primary 
concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part 

of the musculoskeletal system may be expected to show 
evidence of disuse, through atrophy, for example.  38 C.F.R. 
§ 4.40.  The provisions of 38 C.F.R. § 4.45 and 4.59 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as at least minimally compensable.  38 C.F.R. 
§§ 4.45, 4.59.  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter "the Court"), 
has held that where evaluation is based on limitation of 
motion, the question of whether pain and functional loss are 
additionally disabling must be considered.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59.   

Separate disabilities arising from a single disease entity 
are to be rated separately.  Esteban v. Brown, 6 Vet. App. 
259, 261-62 (1994); Bierman v Brown, 6 Vet. App. 125, 130-32 
(1994); 38 C.F.R. § 4.25(b).  Nevertheless, the evaluation of 
the same disability under various diagnoses is to be avoided.  
The evaluation of the same manifestation under different 
diagnoses is to be avoided.  38 C.F.R. § 4.14.

A 60 percent evaluation is warranted for intervertebral disc 
syndrome when the disability is pronounced and is manifested 
by persistent symptoms with little intermittent relief that 
are compatible with sciatic neuropathy and include one of the 
following: (1) characteristic pain and demonstrable muscle 
spasm, (2) absent ankle jerk, or (3) other neurological 
findings appropriate to the site of the diseased disk.  A 40 
percent evaluation is warranted when the disability is severe 
and is manifested by recurring attacks, with intermittent 
relief.  A 20 percent evaluation for intervertebral disc 
syndrome requires moderate symptomatology that is manifested 
by recurring attacks.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293.  In a VA General Counsel opinion, it was 
determined, in part, that Diagnostic Code 5293 involves loss 
of range of motion.  See VAOPGCPREC 36-97 (December 12, 
1997).

Degenerative arthritis is rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Limitation of motion of the lumbar 
spine is addressed in DC 5292, which provides for ratings of 
10 percent, 20 percent, and 40 percent for slight, moderate, 
and severe limitation of motion, respectively.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.

Neurological disabilities of the lower extremity may be rated 
under diseases of the peripheral nerves.  See 38 C.F.R. 
§ 1.424a, Diagnostic Codes 8520-8730.

A 60 percent evaluation may be assigned for complete bony 
fixation (ankylosis) of the spine at a favorable angle.  
38 C.F.R. § 4.71a, Diagnostic Code 5286.  In addition, 40 and 
50 percent disability ratings are warranted for favorable and 
unfavorable ankylosis of just the lumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5289.

A 60 percent evaluation may be assigned for residuals of a 
fracture of a vertebra without cord involvement but with 
abnormal mobility requiring neck brace (jury mast).  In other 
cases, the disability should be rated in accordance with 
definite limited motion or muscle spasm and with an 
additional 10 percent for a demonstrable deformity of a 
vertebral body.  38 C.F.R. § 4.71a; Diagnostic Code 5285.

Bursitis will be rated on the basis of limitation of motion 
of the affected parts as degenerative arthritis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5019.

A 20 percent disability rating is warranted for limitation of 
motion of the minor arm at the shoulder level.  A 20 percent 
evaluation is warranted for limitation of motion of the minor 
arm to midway between the side and the shoulder level.  A 30 
percent disability rating requires limitation of motion of 
the minor arm to 25 degrees from the side.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5201.  The normal range of motion 
for the shoulder is the following: forward elevation 
(flexion) to 180 degrees, abduction to 180 degrees, external 
rotation to 90 degrees, and internal rotation to 90 degrees.  
38 C.F.R. § 4.71, Plate I.

For an impairment of the humerus, a 20 percent rating is 
warranted for one of the following: (1) a recurrent 
dislocation of the minor humerus at the scapulohumeral joint; 
or (2) malunion of the minor humerus with a moderate or 
marked deformity.  A 40 percent evaluation requires a fibrous 
union of the minor humerus.  A 50 disability rating is 
warranted for a nonunion (false flail joint) of the minor 
humerus.  A 70 percent evaluation requires a loss of head 
(flail shoulder) of the minor humerus.  38 C.F.R. § 4.71a, 
Diagnostic Code 5202.  

For an impairment of the clavicle or scapula, a  10 percent 
evaluation requires one of the following: (1) a nonunion of 
the minor clavicle or scapula without loose movement; or (2) 
a malunion of the minor clavicle or scapula.  A 20 percent 
rating is also warranted for one of the following: (1) a 
nonunion of the minor clavicle or scapula with loose 
movement; or (2) a dislocation of the minor clavicle or 
scapula.  An impairment of the clavicle or scapula may also 
be rated on impairment of the contiguous joint.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5203. 

Analysis

Entitlement to an Evaluation in Excess of 20 Percent 
for Degenerative Disc Disease and Degenerative Joint Disease 
of the Lumbar Spine 

There is no persuasive evidence that the veteran currently 
has, or has had at any time since the date of his latest 
claim, severe limitation of motion of the lumbar spine.  On 
the January 1992 VA orthopedic examination, he had flexion to 
approximately 60 degrees, extension to approximately 10 
degrees, and lateral side bending to approximately 20 degrees 
with pain elicited upon active range of motion.  On the 
December 1993 VA orthopedic examination, flexion was noted to 
be limited, but the veteran could reach to within eight 
inches of touching his toes.  

On the April 1997 VA orthopedic examination, the veteran had 
the flexion to 45 degrees; extension to 3 degrees; and side 
to side bending to 25 degrees, bilaterally.  On the April 
1997 VA neurological examination, flexion was to only 30 
degrees with complaints of increased back pain; however, 
there was no paravertebral muscle spasm and no lower 
extremity atrophy.  In an August 1997 addendum to the April 
1997 VA orthopedic examination, the examiner indicated that 
the veteran had pain with flexion and extension of his back, 
without signs of atrophy or skin changes in his back 
musculature or skin.  The examiner also noted that, while the 
veteran had decreased range of motion, there was no frank 
weakness, fatigability or incoordination associated with the 
lumbosacral spine disability.  In short, even with 
consideration of 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59, the 
preponderance of the evidence is against a finding that the 
veteran has severe limitation of motion in the lumbar spine 
so as to warrant an increased rating under Diagnostic Code 
5293.

In addition, there is no persuasive evidence that the veteran 
currently has, or has had at any time since the date of the 
latest claim, severe lumbar intervertebral disc syndrome.  On 
the January 1992 VA orthopedic examination, the veteran was 
neurovascularly intact with 5/5 motor strength in both lower 
extremities and ankle jerks were present bilaterally.  The 
examiner characterized the veteran's disc disease as only 
moderately symptomatic.  

On the April 1997 VA orthopedic examination, sensory 
examination was intact, deep tendon reflexes were bilaterally 
symmetrical, and motor examination was 5/5.  Although X-rays 
of the lumbosacral spine revealed advanced degenerative joint 
disease at L5-S1 with narrowing of the disc space at this 
level, the April 1997 VA orthopedic examiner noted that the 
veteran's lumbar spine symptomatology vacillated between 
"mild and moderate."  In the August 1997 addendum to the 
April 1997 examination report, the examiner noted that there 
was no specific radicular pattern because the deep tendon 
reflexes and motor functions were within normal limits.  

On the April 1997 VA neurological examination, there was no 
specific tenderness or paravertebral muscle spasm.  Although 
straight leg raising produced back pain, there were no 
radicular symptoms bilaterally.  Motor testing in the lower 
extremities was 5/5 throughout without any evidence of 
atrophy or fasciculations.  The veteran had a decreased 
pinprick sensation distally in the lower extremities, but the 
examiner noted that there currently was no clear objective 
evidence of lumbosacral radiculopathy, and that the lower 
extremity sensory loss was suggestive of a polyneuropathy.  
The examiner subsequently stated the mild distal sensory 
polyneuropathy did not appear to be related to any service-
connected injury.  Additionally, in an August 1997 addendum 
to the April 1997 neurological examination report, the 
examiner stated that the veteran did not currently have clear 
signs and symptoms of sciatica or lumbosacral radiculopathy.  
The examiner also indicated that there was no evidence of 
weakness, incoordination, atrophy or skin changes in the 
lower extremities that were attributed to the service-
connected lumbar spine disorder.  The examiner noted that, 
despite the veteran's pain with lumbar flexion and straight 
leg raising, there were no associated radicular symptoms, and 
that the sensory loss was not related to the service-
connected lumbar spine disorder.  Thus, the veteran is not 
shown to have sciatic neuropathy, muscle spasm, absent ankle 
jerk or other relevant neurological deficits and his disc 
disease is not of more than moderate degree.  Additionally, 
the Board concludes that, even with consideration of 
38 C.F.R. §§ 4.10, 4.40, and 4.45, the preponderance of the 
evidence is against a finding that the veteran has severe 
intervertebral disc syndrome.   

Although the veteran has reported numbness in the lower 
extremities, a separate rating for a neurological deficit of 
either lower extremity is not warranted because there was no 
objective evidence of a separate, identifiable, ratable 
neurological deficit that is related to the degenerative disc 
disease in the lumbar spine.  As previously noted, the April 
1997 VA neurological examiner stated that the sensory loss 
was not related to the service-connected back disability.  
See Bierman, 6 Vet. App. at 130-32.

As required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the Board has considered the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4 (1998), 
whether or not they were raised by the veteran; however, the 
Board finds no basis upon which to assign a higher disability 
evaluation for the veteran's lumbar spine disorder.  In the  
June 1996 written argument, the representative asserted that 
a separate rating was warranted for a demonstrable deformity 
of a vertebral body.  However, the lumbar spine disability 
does not include residuals of a vertebral fracture; 
therefore, a  grant of a separate rating under Diagnostic 
Code 5285 is not warranted.  Also, the appellant's lumbar 
spine disability does not include ankylosis as a clinical 
feature, thereby precluding a higher rating under Diagnostic 
Codes 5286 and 5289.

Entitlement to an Evaluation in Excess of 10 Percent for 
Residuals of a Fracture of the Left Clavicle with 
Degenerative Joint Disease and Bursitis

The veteran is right handed.  He is currently rated under 
Diagnostic Code 5203 (impairment of the clavicle or scapula).  
There is no evidence of dislocation or nonunion of the 
clavicle or the scapula.  On the January 1992 VA orthopedic 
examination, it was noted that the x-rays of the left 
clavicle and shoulder revealed a well-healed fracture.  On 
the December 1993 VA orthopedic examination, x-rays of the 
left shoulder revealed no evidence of bony pathology and it 
was noted that the old fracture of the clavicle was healed in 
a virtually anatomic position.  On the April 1997 VA 
orthopedic examination, no recent dislocations, subluxations, 
or fractures were present.  Therefore, a higher evaluation 
under Diagnostic Code 5203 is not warranted.  Absent evidence 
of dislocation, nonunion or malunion of the clavicle, the 
disability is to be rated on impairment of function of the 
contiguous joint.  38 C.F.R. § 4.71, Diagnostic Code 5203. 

The contiguous joint impairment is primarily manifested by 
limitation of motion of the left arm at shoulder level.  On 
the January 1992 VA orthopedic examination, abduction was 
limited to approximately 80 degrees while forward flexion was 
limited to approximately 120 degrees.  On the December 1993 
VA orthopedic examination, abduction was limited to 90 
degrees.  Also, on the April 1997 VA examination, both 
abduction and elevation were to 90 degrees.  Thus, a 20 
percent disability rating is warranted.  Although the veteran 
was not quite able to abduct his left arm to shoulder level 
during the January 1992 VA orthopedic examination, a higher 
rating based on that limitation of motion is not warranted 
because a 30 percent rating requires limited motion only 25 
degrees from the side.  The veteran's limitation of motion 
does not begin to approximate that degree of restriction.  

In the August 1997 addendum to the April 1997 VA orthopedic 
examination report, it was noted that the veteran had pain, 
discomfort, and weakness in the left shoulder.  Specifically, 
he had pain on the extremes of abduction, elevation, and 
internal and external rotation.  Additionally, there was 
weakened movement in external rotation and abduction, which 
were both 3+/5.  However, there was no atrophy or skin 
changes.  The rating schedule provides that when motion of 
the minor extremity is limited to midway between the side and 
shoulder level (which is approximately 45 degrees) a 20 
percent rating is warranted.  As previously noted, a 30 
percent rating requires arm motion limited to 25 degrees from 
the side.  Thus, even with consideration of 38 C.F.R. 
§§ 4.10, 4.40, 4.45, and 4.59, the preponderance of the 
evidence is against a finding that the veteran's shoulder 
disability warrants a 30 percent disability rating under 
Diagnostic Code 5201.  Any additional functional loss due to 
due to painful or weakened movement is encompassed by the 20 
percent rating inasmuch as it contemplates motion restricted 
to only 45 degrees, or approximately half of the veteran's 
motion.   

A higher evaluation is not warranted under Diagnostic Code 
5202 because there is no evidence of a fibrous union, a 
nonunion, or loss of head of the left humerus.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1998), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Nevertheless, the Board finds no basis upon which to 
assign a higher disability evaluation for the left shoulder 
disorder.

Extraschedular Consideration

The Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  That regulation provides that, in 
exceptional circumstances where the schedular evaluations are 
found to be inadequate, the veteran may be awarded a rating 
higher than that encompassed by the schedular criteria.  The 
veteran has said that he cannot work because of his lumbar 
spine and left shoulder disorders and the April 1997 VA 
orthopedic examiner has opined that any source of employment 
was "probably unlikely" given the veteran's age and his 
left shoulder and back problems.  Specifically, the examiner 
noted that the veteran had weakness in his left shoulder and 
decreased range of motion in his back.  However, age is not a 
proper consideration in determining disability compensation.  
Additionally, the evidence does not show that either the back 
or left shoulder disability has required frequent periods of 
hospitalization or resulted in marked interference with 
employment.  The record does show that, despite a letter from 
the veteran suggesting that he retired for medical reasons 
and has been awarded Social Security disability benefits 
based on his left shoulder and back disorders, such is not 
consistent with the evidence.  Rather, private medical 
reports prepared as recently as early 1997, apparently for 
disability insurance purposes, contain no mention of the 
veteran's left shoulder or low back disabilities.  While they 
do indicate that he should not sit, stand or walk for 
prolonged periods and that he had problems with his legs, the 
only diagnoses given in those reports were of nonservice-
connected disabilities such as chronic obstructive pulmonary 
disease, hypertension and chronic thrombophlebitis.  Thus, 
while the veteran's left shoulder and low back disabilities 
could certainly interfere with his employment were he 
otherwise able to work (which apparently he is not), the 
preponderance of the evidence shows that any such 
interference that would be due solely to the shoulder and low 
back disorders, without regard to age, is contemplated by the 
schedular ratings assigned and that an unusual disability 
picture is not shown.   


ORDER

An evaluation in excess of 20 percent for degenerative disc 
disease and degenerative joint disease of the lumbar spine is 
denied.

A 20 percent rating for service-connected residuals of a 
fracture of the left clavicle, with degenerative joint 
disease and bursitis, is granted, subject to the laws and 
regulations governing monetary payments.




		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals



 

